In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-13-00283-CV


                       IN THE MATTER OF THE MARRIAGE
                   OF KRISS RAY CAMP AND BELINDA GAIL CAMP

                           On Appeal from the 320th District Court
                                    Potter County, Texas
               Trial Court No. 80593-D, Honorable Don R. Emerson, Presiding

                                      July 18, 2014

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant Kriss Camp, an indigent inmate appearing pro se, appeals the

judgment of the trial court declaring his marriage to appellee Belinda Camp, n/k/a

Belinda Ingram, void. We will affirm the judgment of the trial court.


                                       Background


       This is the second appeal of litigation concerning the relationship of Camp and

Ingram. In 2011, in Camp’s absence, the trial court rendered a divorce decree. On

appeal, we found the trial court did not afford Camp a meaningful opportunity to

participate in the trial and the error was harmful.      We reversed the judgment and
remanded the case for a new trial.1 Our mandate to the trial court stated in part,

“Pursuant to the opinion of the Court, it is ordered, adjudged and decreed that the

judgment of the trial court is reversed and this cause is remanded to the trial court for a

new trial.”


       When the case was retried to the bench, Ingram amended her pleadings to

present a claim that her marriage to Camp was void. The evidence showed Camp had

an existing marriage at the time he and Ingram married and after the existing marriage

ended in divorce Camp and Ingram did not live together as husband and wife. 2 Camp

sought recovery of a pickup truck he transferred to Ingram. It appears undisputed that

Camp owned the pickup at the time he and Ingram married. Ingram acknowledged, in

response to a question from the trial court, that the pickup was not purchased during her

marriage to Camp. Camp referred to the pickup as “mine” and stated it was “signed

over [to Ingram] out of fraud.”


       In its judgment, the trial court declared the marriage void and ordered “that each

party take as his or her sole and separate property all the property that is presently in

       1
        Camp v. Camp, No. 07-11-00282-CV, 2012 Tex. App. Lexis 6473 (Tex. App.—
Amarillo Aug. 3, 2012, no pet.) (mem. op.) (hereinafter Camp I).
       2
           Texas Family Code section 6.202 provides:

       (a) A marriage is void if entered into when either party has an existing
           marriage to another person that has not been dissolved by legal action
           or terminated by the death of the other spouse.

       (b) The later marriage that is void under this section becomes valid when
           the prior marriage is dissolved if, after the date of the dissolution, the
           parties have lived together as husband and wife and represented
           themselves to others as being married.

TEX. FAM. CODE ANN. § 6.202(a),(b) (West 2006).

                                             2
his or her possession.” Findings of fact and conclusions of law were neither requested

nor filed. Camp’s motion for new trial was apparently overruled by operation of law.

This appeal followed.


                                         Analysis


       The evidence developed at the short trial on remand is sparse and Camp’s

argument on appeal is difficult to follow. As we see it, the fundamental premise of

Camp’s complaint is the trial court failed to execute our mandate on remand by not

affording him a proper trial.    By this Camp means Ingram’s action to declare the

marriage void exceeded the scope of our mandate in Camp I. He also contends he did

not receive notice of the trial date required by rule, and was unable to call witnesses to

prove Ingram defrauded him into transferring the title to his pickup truck to her. In

passing, he also complains of ex parte communication between Ingram’s pro bono

counsel and the trial court “to influence the hiding of the facts,” aggravated perjury by

Ingram, the absence of necessary documents from the clerk’s record, “fraud on the

court” by Ingram, and “constitutional error” apparently implicating due process.


The Scope of Retrial


       Concerning our mandate and specifically the scope of retrial, Camp misconstrues

the effect of our opinion in Camp I. He asserts the scope of our mandate prohibited the

trial court from considering Ingram’s amended pleadings to declare the marriage void.

Rather, in his estimation the trial court was bound to retry the prior petition for divorce

and division of the marital estate.




                                             3
       When a trial court receives an appellate court’s mandate, it has a mandatory,

ministerial duty to enforce the appellate court’s judgment. In re Richardson, 327 S.W.3d
848, 850 (Tex. App.—Fort Worth 2010, orig. proceeding) (citing TEX. R. APP. P. 51.1(b)

and In re Marriage of Grossnickle, 115 S.W.3d 238, 243 (Tex. App.—Texarkana 2003,

no pet.)). In Camp I we placed no limitation on the retrial on remand. Thus the case

was reopened in its entirety. In re Estate of Crenshaw, No. 07-00-0127-CV, 2000 Tex.

App. LEXIS 4935, at *4 (Tex. App.—Amarillo July 26, 2000, no pet.) (not designated for

publication) (citing University of Texas v. Harry, 948 S.W.2d 481, 483 (Tex. App.—El

Paso 1997, no writ) (stating remand is generally unlimited in scope and the cause is

“reopened in its entirety” unless the opinion expressly states to the contrary)); Graham

S&L Ass’n, F.A. v. Blair, 986 S.W.2d 727, 729 (Tex. App.—Eastland 1999) (“If a

reversal is limited to particular fact issues, it must be clear from the court’s decision”

(citation omitted)).     Therefore, so long as Ingram complied with the applicable

procedural and substantive requirements, she was free on retrial to amend her

pleadings to seek a declaration that the marriage was void. TEX. FAM. CODE ANN. §

6.307(a) (West 2006). Nothing in the record indicates the trial court failed to properly

execute our mandate. The issue is overruled.


Lack of Forty-Five Days’ Notice of Trial and Absent Witness Testimony


       In part, rule of civil procedure 245 states “the court may set contested cases on

written request of any party, or on the court’s own motion, with reasonable notice of not

less than forty-five days to the parties of a first setting for trial . . . .” TEX. R. CIV. P. 245.

Rule of evidence 103(a)(2) provides “Error may not be predicated upon a ruling which

admits or excludes evidence unless a substantial right of the party is affected, and . . . .

                                                4
In case the ruling is one excluding evidence, the substance of the evidence was made

known to the court by offer, or was apparent from the context within which questions

were asked.” TEX. R. EVID. 103(a)(2). In order to preserve a complaint on appeal,

appellate rule 33.1(a) requires both the presentation of a complaint to the trial court and

an express or implicit ruling. TEX. R. APP. P. 33.1(a).


       Camp filed an answer to Ingram’s pleadings to declare their marriage void, and

was present and participated in the trial. He does not point us to, nor do we find, any

place in the record at which he timely objected to the adequacy of notice of the trial

setting, made the court aware of the identity of the witnesses he wished to present or

made an offer of proof sufficiently summarizing the expected testimony of the absent

witnesses. Accordingly, these complaints are waived. TEX. R. APP. P. 33.1(a); see

Stallworth v. Stallworth, 201 S.W.3d 338, 346 (Tex. App.—Dallas 2006, no pet.)

(explaining a party waives any complaint of error resulting from a trial court’s failure to

afford proper notice under rule 245 by proceeding to trial and not objecting to lack of

notice); TEX. R. EVID. 103(a)(2) (offer of proof); Bosch v. Cedar Vill. Townhomes

Homeowners Ass’n, Inc., No. 01-09-00654-CV, 2011 Tex. App. LEXIS 804, at *16-17

(Tex. App.—Houston [1st Dist.] Feb. 3, 2011, no. pet.) (mem. op.) (“When a trial court

improperly excludes evidence, a party must show that the error affects a substantial

right of the party and the substance of the error was made known to the court by offer or

was apparent from the context in which questions were asked. A party must present

the nature of the evidence with enough specificity that an appellate court can determine

its admissibility and whether any exclusion was harmful” (citations omitted)); Akin v.

Santa Clara Land Co., 34 S.W.3d 334, 339 (Tex. App.—San Antonio 2000, pet. denied)


                                             5
(“The failure to make an offer of proof containing a summary of the excluded witness’s

intended testimony waives any complaint about the exclusion of the evidence on

appeal”); see In re B.L.D., 113 S.W.3d 340, 350 (Tex. 2003) (“[r]equiring parties to raise

complaints at trial conserves judicial resources by giving trial courts an opportunity to

correct an error before an appeal proceeds”).


       Moreover, even had Camp preserved his lack of adequate notice of trial

complaint, it would have no merit. The case was called for trial on May 13, 2013. When

the court discovered Ingram’s void-marriage claim was not alleged in her live pleading it

continued the case so a proper pleading might be filed with an opportunity for Camp to

answer. As noted, Camp filed pleadings in response to the void-marriage pleading.

Trial then occurred on June 12, 2013.


       The forty-five day notice requirement of civil rule 245 applies only to the first trial

setting. TEX. R. CIV. P. 245. Camp complains here of notice of the June 12 setting.

Notice of subsequent settings is not subject to a specific time standard but must be

“reasonable.” See Osborn v. Osborn, 961 S.W.2d 408, 411 (Tex. App.—Houston [1st

Dist.] 1997, pet. denied) (parties are entitled to reasonable notice under rule 245 of

subsequent trial settings); State Farm Fire & Cas. Co. v. Price, 845 S.W.2d 427, 432

(Tex. App.—Amarillo 1992, writ dism’d by agr.) (explaining by “the clear language of

rule 245,” the forty-five day notice requirement applies only to the first trial setting). A

trial court is presumed to hear a case only on proper notice to the parties. Custom-

Crete v. K-Bar Servs., Inc., 82 S.W.3d 655, 659 (Tex. App.—San Antonio 2002, no pet.)

The presumption is rebuttable. Id. But Camp has not shown his notice of the June 12

setting was unreasonable. The issue is overruled.

                                              6
Fraud


        As noted, Camp sometimes used the term “fraud” in his statements during trial

regarding his transfer of his pickup to Ingram. He did not assert a counterclaim for fraud

against Ingram, and on appeal he does not expressly contend the trial court erred by

failing to find she defrauded him. Nonetheless it is clear to us that Ingram’s retention of

the pickup is Camp’s major complaint of the outcome of the trial. He claims Ingram

persuaded him to transfer title to the pickup for the vehicle’s “protection” while he was

incarcerated. Having reviewed the record,3 we do not hold that Camp and Ingram

litigated a claim that his transfer of the pickup was induced by fraud.4 To any extent,

however, that Camp’s contentions on appeal depend on that argument, we hold the trial

court did not err by failing to accept it.5 As trier of fact the trial court was the exclusive

judge of the credibility of the witnesses, was entitled to believe one witness over

another, and could resolve any conflicts in the testimony. Sanders v. Total Heat & Air,

Inc., 248 S.W.3d 907, 917-18 (Tex. App.—Dallas 2008, no pet.).                 The issue is

overruled.

        3
        We note also that in our effort to understand thoroughly the issues Camp brings
before us we have taken judicial notice of and considered the contents of documents
Camp has submitted in the mandamus proceeding he initiated against the trial court
judge. In re Camp, No. 07-13-00265-CV, 2014 Tex. App. LEXIS 6965 (Tex. App.—
Amarillo June 25, 2014, orig. proceeding) (mem. op.).
        4
        Nor do we hold they did not litigate such a claim. The question simply is not
before us.
        5
          Camp does not couch his argument in terms of a challenge to the court’s
disposition of the parties’ property. See, e.g., Ratliff v. King, No. 03-08-00424-CV, 2009
Tex. App. LEXIS 7040, at *12-13 (Tex. App.—Austin Aug. 31, 2009, no pet.) (mem. op.)
(reviewing division of property of void marriage, citing Dean v. Goldwire, 480 S.W.2d
494, 496 (Tex. Civ. App.—Waco 1972, writ ref’d n.r.e.)). Even were we to address his
argument as such a challenge, we could not find the trial court abused its discretion by
giving effect to the transfer of title to the pickup to Ingram.

                                              7
Other Complaints


       Camp’s previously noted other complaints were made in passing and are simply

not sufficiently presented for review. TEX. R. APP. P. 38.1(f),(i). Therefore they are

waived. Gray v. Nash, 259 S.W.3d 286, 294 (Tex. App.—Fort Worth 2008, pet. denied)

(finding issues waived due to inadequate briefing). Pro se litigants are not exempt from

the rules of procedure. Pena v. McDowell, 201 S.W.3d 665, 667 (Tex. 2006) (per

curiam); Wheeler v. Green, 157 S.W.3d 439, 444 (Tex. 2005) (per curiam).


                                        Conclusion


       Any additional relief requested by Camp during the pendency of this appeal and

carried with the case is denied. The judgment of the trial court is affirmed.




                                                 James T. Campbell
                                                     Justice




                                             8